REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a method, system, and computer-program product for exchanging transaction data comprising: transmitting, with at least one processor, a first public encryption key via a near field communication (NFC) communication connection, the first public encryption key of a first computing device; receiving, with the at least one processor, transaction data associated with a transaction at the first computing device via the NFC communication connection, the transaction data associated with the transaction comprising: a second public encryption key; and a transaction identifier of the transaction, generating, with the at least one processor, a transaction message associated with the transaction based on the transaction data associated with the transaction, wherein generating the transaction message associated with the transaction comprises: generating the transaction message such that the transaction message includes the first public encryption key, wherein the first public encryption key is used to identify a computing device that generated the transaction message; encrypting, with the at least one processor, at least a portion of the transaction message associated with the transaction with the second public encryption key; determining, with the at least one processor, that a network communication connection to a payment processing network different from the NFC communication connection can be established; and5AD6567.DOCXPage 2 of 13Application No. 17/437,451Paper Dated: May 17, 2022 In Reply to USPTO Correspondence of February 18, 2022Attorney Docket No. 08223-2104446 (3146US01)transmitting, with the at least one processor, the transaction message via the network communication connection based on determining the network communication connection to the payment processing network can be established.
The closest prior art of Le Saint et al. (WO 2017/214288) discloses a system and method for generating secure communications for transactions via multiple public keys that are received via a short range communication mechanism.
Leber (US 2014/0006281) discloses systems and methods for performing transactions via short-range wireless technology (e.g. NFC) through exchanging public key identifiers between a merchant device and customer device for authentication.
Jiang et al. (WO 2015/148850) discloses systems and methods for performing secure offline transactions via short-range wireless technology (e.g. NFC) through digital signatures of transaction records stored by both a merchant device and customer device until a network connection can be established.
Benoit et al. (US 2016/0055485) discloses systems and methods for configuring guest network access through a public key exchange between a customer and POS via short-range wireless technology (e.g. NFC).
Metral (US 2016/0267458) discloses systems and methods for mobile transactions via short-range wireless technology (e.g. NFC) using a public key registry.
Rodrigues et al. (US 2018/0232732) discloses systems and methods for offline transactions between a payer device and payee device via short-range wireless technology (e.g. NFC) through generating and storing transaction information on both devices and providing the stored transaction information by both devices to a payment processor once a network connection can be established.
Zan et al. (CN 109493016 A) discloses systems and methods for performing offline transactions via short-range wireless technology (e.g. NFC) through a proxy device using public key encryption.
However, the prior art does not disclose, neither singly nor in combination, for claims 1-4, 6-16, 18-19 and 25: transmitting, with at least one processor, a first public encryption key via a near field communication (NFC) communication connection, the first public encryption key of a first computing device; receiving, with the at least one processor, transaction data associated with a transaction at the first computing device via the NFC communication connection, the transaction data associated with the transaction comprising: a second public encryption key; generating the transaction message such that the transaction message includes the first public encryption key, wherein the first public encryption key is used to identify a computing device that generated the transaction message; and encrypting, with the at least one processor, at least a portion of the transaction message associated with the transaction with the second public encryption key.
The Examiner additionally notes that the amendments overcome the prior rejections under 35 USC 112(a), 35 USC 112(b), and 35 USC 112(d).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685